Name: Council Regulation (EEC) No 1783/81 of 30 June 1981 amending Regulation (EEC) No 2744/75 on the import and export system for products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/10 Official Journal of the European Communities 1 . 7 . 81 COUNCIL REGULATION (EEC) No 1783/81 of 30 June 1981 amending Regulation (EEC) No 2744/75 on the import and export system for products processed from cereals and rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Article 5 ( 1 ) shall be replaced by the following : ' 1 . When calculating the variable component of the levy applicable to the products listed in Annex I under tariff headings No or subheadings 1 1 .02 A V a) 1 , 11.04 C II, 11.08 A, 11.09, 17.02 B II, 17.02 F II, 21.07 F II and 23.03 A I and intended at the time of importation for the same uses as those laid down for the granting of production refunds on :  potato starch, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1784/81 (2), and in particular Article 14 (3) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1784/81 provides for the transfer of certain processed products to the common organization of the market in cereals ; whereas the application of the system of levies and refunds applicable in trade with third countries in products processed from cereals and from rice should be extended to these products ; Whereas it is therefore necessary to amend Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (3), as last amended by Regulation (EEC) No 2245/78 (4),  common wheat, maize and broken rice used in the Community for the manufacture of starch,  maize used for the manufacture of groats and meal for the brewing industry, the production refunds granted shall be taken into account.' 2 . Annex I is hereby replaced by the Annex to this Regulation . Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Regulation (EEC) No 2744/75 is hereby amended as follows : It shall apply as from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 177, 1 . 7 . 1981 , p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 65 . O OJ No L 273, 29 . 9 . 1978 , p . 1 . 1 . 7. 81 Official Journal of the European Communities No L 176/ 11 ANNEX 'ANNEX I CCT heading No Description Basic product Coefficient Fixed component (ECU/tonnes) 1 2 3 4 5 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet pota ­ toes, and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet pota ­ toes Barley 018  11 .01 Cereal flours (') : C. Barley flour Barley 1-80 6-04 D. Oat flour Oats 1-80 " 6.04 E. Maize flour : I. Of a fat content not exceeding 1 -5 % by weight Maize 1-80 6-04 II . Other Maize 1-02 3-02 F. Rice flour Broken rice 1-06 3-02 G. Other Sorghum 1-02 3-02 11.02 Cereals, groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled, but not further prepared), except husked, glazed, polished or broken rice ; germ of cereals, whole rolled, flaked, or ground (') : A. Cereal groats and cereal meal : II . Rye Rye 1-80 6-04 III . Barley Barley 1-80 6-04 IV. Oats Oats 1-80 6-04 V. Maize : a) Of a fat content not exceeding 1 -5 % by weight : 1 . For the brewing industry (a) 2. Other Maize Maize 1-80 1-80 6-04 6-04 b) Other Maize 1 02 3-02 VI . Rice Broken rice 1-06 3-02 VII . Other Sorghum 1 02 3-02 (') For the purpose of distinguishing between products falling within headings No 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within headings No 11.01 and 11.02 are those having both of the following :  a starch content (determined by the modified Ewers's polarimetric method) exceeding 45 % by weight referred to dry matter,  an ash content by weight, referred to dry matter (after deduction of any added mineral matter), not exceeding 1-6 % for rice , 2-5 % for wheat and rye, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole rolled, flaked or ground, falls in all cases within heading No 1 1 .02. (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 176/ 12 Official Journal of the European Communities 1 . 7. 81 CCT heading No Description Basic product Coefficient Fixed component (ECU/tonnes) 1 2 3 4 5 11.02 {cont 'd) B. Hulled grains (shelled or husked) whether or not sliced or kibbled : I. Barley or oats : a) Hulled (shelled or husked) : 1 . Barley Barley 1-60 3-02 2. Oats : aa) Clipped oats Oats 1-02 3-02 bb) Other Oats 1-80 3-02 b) Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') : 1 . Barley Barley 1-60 3-02 2. Oats Oats 1-80 302 II . Other cereals : a) Wheat Common wheat 1-33 3-02 b) Rye Rye 1-33 3-02 c) Maize Maize 1-60 3-02 d) Other Sorghum 1-02 3-02 C. Pearled grains : I. Wheat Common wheat 1-60 3-02 II . Rye Rye 1-60 302 III . Barley Barley 2-50 6-04 IV. Oats Oats 1-60 3-02 V. Maize Maize 1-60 3-02 VI . Other Sorghum 1-02 3-02 D. Grains not otherwise worked than kibbled : I. Wheat Common wheat 1-02 3-02 II . Rye Rye 1-02 3-02 III . Barley Barley 1-02 3-02 IV. Oats Oats 1-02 3-02 V. Maize Maize 1-02 3-02 VI . Other Sorghum 1-02 3-02 E. Rolled grains ; flaked grains : I. Barley or oats : a) Rolled : 1 . Barley Barley 1-02 302 2. Oats Oats 1-02 3-02 b) Flaked : 1 . Barley Barley 2-00 6-04 2. Oats Oats 2-00 6-04 II . Other cereals : a) Wheat Common wheat 1-80 6-04 b) Rye Rye 1-80 6-04 c) Maize Maize 1-80 6-04 d) Other : 1 . Flaked rice Broken rice 1-80 6-04 2. Other Canary seed 1-80 6-04 1 . 7 . 81 Official Journal of the European Communities No L 176/ 13 CCT heading No Description Basicproduct Coefficient Fixed component (ECU/tonnes) 1 2 3 4 5 11.02 F. Pellets : (cont'd) I. Wheat Common wheat 1-80 604 II . Rye Rye 1-80 604 III . Barley Barley 1-80 604 IV. Oats Oats 1-80 6-04 V. Maize Maize 1-80 6-04 VI . Rice Broken rice 1-06 3-02 VII . Other Sorghum 1-02 302 G. Germ of cereal, whole , rolled, flaked or ground : I. Wheat Common wheat 0-75 604 II . Other Maize 0-75 604 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of oats and tubers falling within heading No 07.06 : C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured (a) Barley 018 302 II . Other : a) For the manufacture of starches (a) Maize 1-61 20-55 b) Other Maize 1-61 20-55 11.07 Malt, roasted or not : A. Un roasted : I. Obtained from wheat a) In the form of flour Common wheat 1-78 10-88 b) Other Common wheat 1-33 10-88 II . Other a) In the form of flour Barley 1-78 10-88 b) Other Barley 1-33 10-88 B. Roasted Barley 1 55 10-88 11.08 Starches ; inulin : A. Starches : I. Maize starch Maize 1-61 20-55 II . Rice starch Broken rice 1-52 30-83 III . Wheat starch Common wheat 2-20 20-55 IV. Potato starch Maize 1-61 20-55 V. Other Maize 1 -61 20-55 11.09 Wheat gluten, whether or not dried Common wheat 400 181-34 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 176/ 14 Official Journal of the European Communities 1 . 7. 81 CCT heading No Description Basicproduct Coefficient Fixed component (ECU/tonnes) 1 2 3 4 5 17.02 Other sugars in solid form, sugar syrups not containing added flavouring or colouring matter ; artificial honey (whether or not mixed with natural honey), caramel B. Glucose and glucose syrup malto dextrine and malto dextrine syrup II . Other a) Glucose in the form of white crystalline powder, whether or not agglomerated b) Other Maize Maize 210 1-61 96-72 66-49 F. Caramel : II . Other : (a) in the form of powder, whether or not agglome ­ rated (b) Other Maize Maize 2-20 1-53 96-72 66-49 21.07 F Flavoured or coloured sugar syrups : II . Glucose and malto dextrine syrups Maize 1-61 66-49 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a) With a starch content not exceeding 35 % by weight b) Other Common wheat Barley Maize Common wheat Barley Maize 010 010 010 0-32 0-32 0-32 i 0 Ã  ° II . Of other cereals : a) Of which the starch content does not exceed 28 % by weight, and of which the percentage which passes through a sieve with an aperture of 0-2 mm does not exceed 10 % by weight or of which the sieved product has an ash content, calculated on the dry product, of 1-5 % or more by weight b) Other Common wheat Barley Maize Common wheat Barley Maize 008 008 008 0-32 0-32 0-32 Ã  ° ! ° 23.03 Beet-pulp, bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, referred to dry matter : I. Exceeding 40 % by weight Maize 200 181-32'